DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on November 15, 2021 is acknowledged. Claims 1-20 are pending. Applicant amended claims 1, 5, 7, 9 and 10, and added new claims 11-20. 
	The objections and the 35 U.S.C. 112 rejections set forth in the previous Office action have been withdrawn in light of the amendment. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2021 is being considered by the examiner.
Response to Arguments
Despite the amendment necessitating the new grounds of rejection set forth below, Applicant's arguments directed to the patentability of the claims remain pertinent. That said, the arguments have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Menon et al. because Menon et al. do not disclose or suggest a plunger disposed within a housing. The argument is not persuasive because the entire outer structure of the Menon et al. apparatus is deemed to define a housing of the Menon et al. apparatus. Consequently, the barrel of the syringe 76 constitutes a part of the housing of the apparatus, meaning that the plunger of the syringe 76 is disposed within the housing, as recited in claim 1. As evidenced by claim 20 that specifies that the claimed housing comprises a first piece and a second piece that slide with respect to one another, the claimed housing need not be a unitary structure. It can comprise a plurality of pieces, which is the case in the Menon et al. apparatus. 
Claim Objections
Claims 9 and 10 are objected to because of the following informalities:  
In claim 9, the limitation “a blood sample” should be changed to “the blood sample”. It is evident that the blood sample recited in claim 9 refers to the blood sample recited in claim 7. 

Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 2-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2-20 refer to the invention as a device even though the preamble of claim 1 refers to the invention as an apparatus. Consequently, there is no antecedent basis for the limitation “the device”.
Claim 8 is additionally indefinite because there is no antecedent basis for the limitation “the one or more capillaries”.  
Claim 10 is indefinite because the claim lacks proper context for the limitation “fluid stabilization”. The nature of the fluid and/or the stabilization achieved by the fluid stabilization [agent] must be recited in the claim to obviate indefiniteness. 
Claim Rejections - 35 USC § 102
Claims 1-6, 12, 13 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Menon et al. (US 2014/0273058 A1).
With respect to claim 1, Menon et al. disclose a blood sample collection apparatus comprising (see Figs. 2-4): 
a housing (assembly 40 plus the barrel of the attached syringe 76, see Fig. 3) configurable from an open position (syringe 76 unattached to assembly 40, see [0096]) to a closed position (syringe 76 attached to assembly 40 and its plunger fully depressed, see [0096]); 
5a sample collection well (syringe barrel); 
a membrane 12 (plasma separation membrane) disposed within the housing 40 (see Figs. 1 and 4; see also [0077]); 
a plunger (plunger of the syringe 76) disposed within the housing and arranged to dispense fluid from the sample collection well onto the membrane 12 when the housing is moved from the open position to the closed position; and 

The limitation “desiccant region” is being interpreted to refer to an arbitrary space within the claimed apparatus (i.e. space in which a desiccant can be placed), rather than a tangible structure that performs desiccation (e.g. a desiccant pouch or tablet). This interpretation (i.e. claim 1 is not intended to encompass a desiccant) is supported by claim 4, which positively recites a desiccant tablet. That said, prior art need not disclose a desiccant to anticipate claim 1. The prior art need only disclose a space capable of housing a desiccant. In this instance, the entire space downstream of membrane 12 can constitute a desiccant region.  
With respect to claim 2, the apparatus further comprises a backbone structure 50, disposed within the housing, at least a part of which extends into the desiccant region (see Figs. 2 and 3).  
With respect to claim is3, the backbone structure 50 is shaped to support a desiccant tablet 62 (see Fig. 3).  
With respect to claim 4, the backbone structure 50 additionally includes a generally circular shaped rim within the 20desiccant region, and a desiccant tablet 62 disposed within the rim (see Fig. 3).  
With respect to claims 5 and 6, the backbone structure 50 further comprises a removable support element 60 disposed on a side of the backbone structure 50 extending at 25least partially within the desiccant region, the support element 60 providing support for the membrane 36 (see Fig. 3).  
With respect to claim 12, absent the claim specifying the nature of the locking, the limitation “locks” is subject to the broadest reasonable interpretation. In this instance, the Menon et al. apparatus locks in the closed (i.e. plunger fully depressed) position due to the plunger being stopped by the barrel of the syringe 76. 
With respect to claim 13, the limitation “to release a ratchet pawl…” merely conveys an intended use of the claimed aperture. Consequently, any aperture can satisfy the claim. In this instance, the Menon et al. apparatus comprises an aperture 52, said aperture capable of releasing a ratchet pawl, provided that a ratchet pawl capable of engaging the aperture 52 exists. 
With respect to claim 17, the membrane 12 comprises a plasma separation membrane, as discussed above. 

With respect to claim 19, the membrane 12 is contacted with, and thus becomes impregnated with, blood and its components (see abstract), which comprises sugars (see [0009]). 

Claims 1-3, 6, 12, 13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tung et al. (US 2005/0119589 A1). 
With respect to claim 1, Tung et al. disclose a blood sample collection apparatus comprising (see Figs. 3): 
a housing configurable from an open position (element 140 not situated in well 120) to a closed position (element 140 situated in well 120 and fully depressed, see Figure 3 illustrating arrow in which element 140 is actuated); 
5a sample collection well 120; 
a membrane 260; 
a plunger 240 disposed within the housing and arranged to dispense fluid from the sample collection well 120 onto the membrane 260 when the housing is moved from the open position to the closed position; and 
a desiccant region disposed adjacent (below) the membrane 260.  
With respect to claim 2, the device further comprises a backbone structure (see ribs formed on element 215 for supporting various components of the apparatus), disposed within the housing, at least a part of which extends into the desiccant region (see Fig. 2).  
With respect to claim is3, the backbone structure is shaped to support a desiccant tablet (see Fig. 2).  
With respect to claim 6, the apparatus further comprises a removable support element 270 disposed within the housing and providing support for the membrane 260 (see Fig. 2).  
With respect to claim 12, the apparatus locks in the closed position (see [0039]). 

With respect to claim 20, the housing comprises a first housing piece 110 and a second housing piece 144 (see Fig. 1) that slide with respect to one another (see arrow in Figure 3) when the housing is moved from the open position to the closed position. 

Claims 1, 2, 6-9, 12-14 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samsoondar (US 2006/0228259 A1).
With respect to claim 1, Samsoondar discloses a blood sample collection apparatus comprising (see Figs. 2A and 2E): 
a housing configurable from an open position (syringe not situated in port 670, see [0149]) to a closed position (syringe situated in port 670 and plunger of the syringe fully depressed); 
5a sample collection well 670; 
a membrane 660a; 
a plunger (plunger of the syringe) disposed within the housing and arranged to dispense fluid from the sample collection well 670 onto the membrane 660a when the housing is moved from the open position to the closed position; and 
a desiccant region disposed adjacent the membrane 660a.  
With respect to claim 2, the device further comprises a backbone structure 682, disposed within the housing, at least a part of which extends into the desiccant region (see Fig. 2E).  
With respect to claim 6, the apparatus further comprises a removable support element 682 disposed within the housing and providing support for the membrane 660a (see Fig. 2E).  
With respect to claims 7 and 14, the apparatus further comprises capillaries 614 and 642 arranged to draw in a blood sample from the sample collection well 670 (see Fig. 2E and [0133]). Naturally, the capillaries facilitate fluid flow via capillary action. 
With respect to claim 8, the desiccant region is provided adjacent an exit end of one of the capillaries. As discussed above, the limitation “desiccant region” can correspond to any arbitrary space 
With respect to claim 9, the plunger, due to its alignment with the collection well 670, is disposed in line with capillary 614, and arranged to dispense the blood sample from the capillary 614 onto the membrane 660a when the housing is moved to the closed position (see Fig. 2E). 
With respect to claim 12, absent the claim specifying the nature of the locking, the limitation “locks” is subject to the broadest reasonable interpretation. In this instance, the Samsoondar apparatus locks in the closed (i.e. plunger fully depressed) position due to the plunger being stopped by the barrel of the syringe. 
With respect to claim 13, the apparatus comprises an aperture (port for electrical contact 654c, see Fig. 2E), said aperture capable of releasing a ratchet pawl, provided that a ratchet pawl capable of engaging the aperture exists. 
With respect to claim 17, the membrane 660a comprises a plasma separation membrane (see [0011]). 
With respect to claims 18 and 19, the membrane 660a is contacted with, and thus becomes impregnated with, blood and its components (see [0011]), which comprises sugars.  
Claim Rejections - 35 USC § 103
Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Menon et al. 
With respect to claim 7, Menon et al. do not explicitly disclose a capillary arranged to draw in a blood sample from the sample collection well via capillary action. However, Menon et al. disclose an alternative embodiment in which a capillary tube is used (see Fig. 2 and [0087]) in lieu of a syringe 76 (see Fig. 3). Regarding the alternative embodiment, the capillary tube is connected to neck 52 of the housing 40 (see [0087]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the neck 52 with dimensions suitable for securely accommodating a capillary tube. If the modification is made, the capillary tube would constitute the sample collection well, and the neck 52 would constitute a capillary arranged to draw fluid from the sample collection well via capillary action. The apparatus would further comprise an actuator, given that the fluid in the capillary sample collection well is “injected” into the housing 40 (see [0087]). While Menon et al. do not explicitly disclose that the injection 
With respect to claim 8, the desiccant region would be provided adjacent an exit end of the capillary (neck 52). As discussed above, the limitation “desiccant region” can refer to any arbitrary space within the claimed apparatus. In this instance, the entire space inside the housing 40 downstream of the neck 52 can correspond to the claimed “desiccant region”.       
With respect to claim 109, as discussed above, the alternative embodiment of the Menon et al. apparatus would comprise a syringe pump in fluid communication with neck 52. Naturally, the syringe pump would comprise a plunger, and the plunger would be disposed in line with the neck 52. Lastly, the plunger would be arranged to dispense fluid (e.g. blood sample) from the neck 52 onto the membrane 12 when the housing is moved from the open position (syringe pump disconnected) to the closed position (syringe pump connected and fully depressed). 
With respect to claim is10, the membrane 12 is contacted with, and thus becomes impregnated with, EDTA, which is a stabilization agent (see [0086]).
With respect to claim 11, the EDTA is a part of a buffer introduced into the apparatus (see [0086]), meaning that the interior of the capillary (neck 52) comprises EDTA. While Menon et al. do not disclose that the buffer comprises heparin, given that heparin and EDTA are anticoagulants that serve similar function in the context of the Menon et al. invention, it would have been obvious to one of ordinary skill in the art to use heparin instead of EDTA in the Menon et al. buffer such that the neck 52 comprises heparin.  

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Samsoondar.
With respect to claims 10 and 11, Samsoondar discloses that a flow path of the apparatus may contain one or more reagents, such as an anticoagulant (see [0146]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide capillary 614 with EDTA or heparin, which are well-known anticoagulants/blood stabilization agents.    


Allowable Subject Matter
Claims 15 and 16 would be allowable if they are rewritten to overcome the applicable 35 U.S.C. 112 rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Menon et al., Tung et al. and Samsoondar each disclose a blood sample collection apparatus, as discussed above. However, none of the references disclose an arrangement of multiple capillaries and multiple plunger ends as recited in claims 15 and 16. Moreover, based on the disclosure of the references, there is no motivation to modify the respective apparatuses to arrive at the claimed invention. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796